Yesawich, Jr., J.
Appeal from a judgment of the Supreme Court at Spedal Term (Williams, J.), entered August 3, 1984 in Sullivan County, which granted plaintiffs motion for summary judgment and declared that plaintiff has no obligation to defend or indemnify defendant Grace Shields in a personal injury action commenced by defendant Scott Stevens.
We affirm. As Justice Robert C. Williams observed at Special Term, Caldwell v Allstate Ins. Co. (417 So 2d 1040 [Fla]Ms dispositive in that the vehicle being operated by defendjht Gavin Shields at the time of the accident giving rise to the underlying negligence action is not an "insured auto” within the meaning of the policy issued by plaintiff to said defendant’s mother, defendant Grace Shields.
*661Judgment affirmed, with costs. Mahoney, P. J., Weiss, Yesawich, Jr., Levine and Harvey, JJ., concur.